DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 10, 12-14, 19-20, 23 and 25-28 are rejected under 35 U.S.C. 103 as being obvious over Pan et al. (US Pub. No. 2019/0391470 A1; hereinafter Pan[1]) in view of Pan et al. (US Pub. No. 2019/0227416 A1; hereinafter Pan[2]).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Pan[1] (US Pub. No. 2019/0391470 A1) discloses:
Regarding claim 1, a wavelength conversion module (element 120 illustrated in Figure 1A, 1B and 1C), configured to receive an excitation beam (i.e. excited beam; Figure 1A, element 50), wherein the wavelength conversion module (Figure 1C, element 120) comprises a substrate (Figure 1C, element 121) and a wavelength conversion material (i.e. phosphor powder [Figure 1C, element 123]; page 3, paragraph 0050, lines 9-12) arranged on the substrate (Figure 1C, element 121), the substrate 
Regarding claims 6 and 19, the ring-shaped light irradiation region further comprises a non-conversion region (Figure 1B, element NT), and the second part of the excitation beam (Figure 1A, element 50) is incident to the non-conversion region (Figure 1B, element NT) of the ring-shaped light irradiation region (page 3, paragraph 0048, lines 16-20) to form the second color light (Figure 1A, element 60B).
Regarding claim 7 and 20, a first ring-shaped light scattering region (Figure 1C, element OD1) and a second ring-shaped light scattering region (Figure 1C, element OD2) are formed on the substrate (Figure 1C, element 121), and the first ring-shaped light scattering region (Figure 1C, element OD1) and the second ring-shaped light scattering region (Figure 1C, element OD2) correspond to the non-conversion region (Figure 1C, element NT), wherein the wavelength conversion material (Figure 1C, element 123), the first ring-shaped light scattering region (Figure 1C, element OD1), and the second ring-shaped light scattering region (Figure 1C, element OD2) constitute the ring-shaped light irradiation region (i.e. annular conversion region), the wavelength conversion material (Figure 1C, element OT) is located between the first ring-shaped light scattering region (Figure 1C, element OD1) and the second ring-shaped light scattering region (Figure 1C, element OD2), and the wavelength conversion material (Figure 1C, element OT) surrounds the first ring-shaped light scattering region (Figure 1C, element OD1) and is 
Regarding claims 10 and 23, the wavelength conversion material (Figure 1C, element OT) constitutes a light-active layer (i.e. element 123 includes a phosphor powder; page 3, paragraph 0050, lines 11-12) and is arranged corresponding to the ring-shaped light irradiation region (Figure 1B, element NT), wherein when the light-active layer satisfies a light conversion condition (i.e. conversion of blue light into yellow light; page 3, paragraph 0050,lines 11-14), the second part of the excitation beam (element 60B; page 3, paragraph0048, lines 19-20) is incident to the ring-shaped light irradiation region (Figure 1B, element NT) to form the second color light (page 3, paragraph 0048, lines 16-17), and the light conversion condition is that a volumetric concentration of the wavelength conversion material in the light-active layer ranges from 15% to 85% (page 7, paragraph 0080, lines 10-13), or a thickness of the light-active layer ranges from 0.03 millimeter to 0.3 millimeter (page 7, paragraph 0080, lines 13-15).
Regarding claims 12 and 25, a first ring-shaped reflective region (Figure 5C, element OR1) and a second ring-shaped reflective region (Figure 5C, element OR2) are formed on the substrate (Figure 5C, element 121), and the first ring-shaped reflective region (Figure 5C, element OR1) and the second ring-shaped reflective region (Figure 5C, element OR2) correspond to the non-conversion region (Figure 5C, element NT), 
Regarding claim 13, a value of a ratio of the second part of the excitation beam (page 7, paragraph 0081, line 7) to the excitation beam (element 50) that is incident to the ring-shaped light irradiation region (element OT) ranges from 5% to 30% (page 7, paragraph 0081, lines 6-8).
Regarding claim 14, a projection device (i.e. projection apparatus; Figure 1A, element 100), comprising a lighting system (i.e. illumination system; Figure 1A, element 100A), a light splitting and combining unit (Figure 1A, elements DM1 and DM2), at least two light valves (i.e. light valves; Figure 1A, elements LV1, LV2 and LV3), and a projection lens (Figure 1A, element PL), wherein: the lighting system (Figure 1A, element 100A) is configured to provide an illuminating beam (Figure 1A, element 50), and the lighting system (Figure 1A, element 100A) comprises an excitation 
Regarding claim 26, a first condensing lens (Figure 10, element 940A), and the excitation beam (Figure 10, element 50) is obliquely incident to the first ring-shaped reflective region or the second ring-shaped reflective region of the ring-shaped light irradiation region (i.e. element 50 is incident to the surface of element 920 in Figure 10) from a side of the first condensing lens (Figure 10, element 940A), and is then transmitted to the other side of the first condensing lens (clearly illustrated in Figure 10).
Regarding claim 27, a value of a ratio (i.e. proportional value range) of the second part of the excitation beam to the excitation beam that is incident to the ring-shaped light irradiation region ranges from 5% to 30% (page 3, paragraph 0048, lines 21-23).
Regarding claim 28, an auxiliary light source (Figure 2A, element AL), configured to emit an auxiliary beam (Figure 2A, element 60R), wherein a wave band of the auxiliary beam (Figure 2A, element 60R) at least 
Pan[1] teaches the salient features of the present invention, including a wavelength conversion material (i.e. phosphor powder [Figure 1C, element 123]; page 3, paragraph 0050, lines 9-12) of the ring-shaped light irradiation region (i.e. annular conversion region [Figure 1C, element OT]; page 3, paragraph 0053, line 3).  However, Pan[1] does not teach (regarding claims 1 and 14) wherein the first color light with a first light intensity obtained through conversion when the excitation beam is incident to the wavelength conversion material in a first time sequence, the first color light with a second light intensity obtained through conversion when the excitation beam is incident to the wavelength conversion material in a second time sequence, and the first light intensity of the first color light in the first time sequence and the second light intensity of the first color light in the second time sequence are different.
Pan[2] (US Pub. No. 2019/0227416 A1) discloses the first color light (element L1) with a first light intensity (element CL1) obtained through conversion when the excitation beam (element L1) is incident to the wavelength conversion material (element 132) in a first time sequence (element T1), the first color light (element L1) with a second light intensity (element CL2) obtained through conversion when the excitation beam (element L1) is incident to the wavelength conversion material (element 132) in a second time sequence (element T2), and the first light intensity (element CL1) of the first color light (element L1) in the first time sequence (element T1) and the second light intensity (element CL2) of the first color light (element L1) in the second time sequence (element 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first color light with a first light intensity obtained through conversion when the excitation beam is incident to the wavelength conversion material in a first time sequence, the first color light with a second light intensity obtained through conversion when the excitation beam is incident to the wavelength conversion material in a second time sequence, and the first light intensity of the first color light in the first time sequence and the second light intensity of the first color light in the second time sequence are different as shown by Pan[2] in combination with Pan[1]’s invention for the purpose of achieving favorable optical efficiency and favorable image quality (Pan[2], page 6, paragraph 0061, lines 25-26).
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US Pub. No. 2019/0391470 A1; hereinafter Pan[1]) in view of Pan et al. (US Pub. No. 2019/0227416 A1; hereinafter Pan[2]) as applied to claims 1, 6-7, 10, 12-14, 19-20, 23 and 25-28 above, and further in view of Tsai et al.
Pan[1] in combination with Pan[2] teaches the salient features of the present invention as explained above except the first light intensity is greater than the second light intensity, and a ratio of the first light intensity to the second light intensity is greater than 110%.
Tsai et al. (US Pub. No. 2019/0354001 A1) discloses the first light intensity (i.e. intensity of element Y in Figure 2C) is greater than the second light intensity (i.e. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first light intensity is greater than the second light intensity, and a ratio of the first light intensity to the second light intensity is greater than 110% as shown by Tsai et al. in combination with Pan[1] and Pan[2]’s invention for the purpose of adjusting the relative intensity change according to a matching ratio relationship between the color light and the human eye or other requirements (Tsai et al., page 4, paragraph 0047, lines 4-6 and 11-12).

Allowable Subject Matter
Claims 3-5, 8-9, 11, 16-18, 21-22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3 and 16, Pan et al. (US Pub. No. 2019/0391470 A1) discloses a wavelength conversion module (element 120 illustrated in Figure 1A, 1B and 1C), configured to receive an excitation beam (i.e. excited beam; Figure 1A, element 50), wherein the wavelength conversion module (Figure 1C, element 120) comprises a substrate (Figure 1C, element 121) and a wavelength conversion material (i.e. phosphor powder [Figure 1C, element 123]; page 3, paragraph 0050, lines 9-12) arranged on the substrate (Figure 1C, element 121), 
Regarding claims 8 and 21, Pan et al. (US Pub. No. 2019/0391470 A1) discloses a wavelength conversion module (Figure 4B, element 420A) wherein the wavelength conversion material (Figure 4B, element 423A) constitutes a plurality of dotted microstructures (Figure 4B, element DA).  However, Pan et al. and the prior art of record neither shows nor suggests a wavelength conversion module wherein a plurality of gaps exists between the plurality of dotted microstructures, the plurality of gaps corresponds to the non-conversion region, the wavelength conversion material and the plurality of gaps constitute a light-active layer, and the light-active layer is arranged corresponding to the ring-shaped light irradiation region.
Regarding claims 11 and 24, Pan et al. (US Pub. No. 2019/0391470 A1) discloses the wavelength conversion material (Figure 1C, element OT) constitutes a light-active layer (i.e. element 123 includes a phosphor powder; page 3, paragraph 0050, lines 11-12) and is arranged corresponding to the ring-shaped light irradiation region (Figure 1B, element NT), wherein when the light-active layer satisfies a light conversion condition (i.e. conversion of blue light into yellow light; page 3, paragraph 0050,lines 11-14), the second part of the excitation beam (element 60B; page 3, paragraph0048, lines 19-20) is incident to the ring-shaped light irradiation region (Figure 1B, element NT) to form the second color light (page 3, paragraph 0048, lines 16-17).  However, Pan et al. and the prior art of record neither shows nor suggests a wavelength conversion module wherein a volumetric concentration of the wavelength conversion material in the light-active layer to which the excitation beam is incident in the first time sequence is a first concentration, a volumetric concentration of the wavelength conversion material in the light-active layer to which the excitation beam is incident in the second time sequence is a second concentration, and the first concentration and the second concentration are different.
Regarding claims 4-5, 9, 17-18 and 22, the claims are allowable based on their dependence from allowable claims 3, 8, 16 and 21 (respectively).

Response to Arguments
Applicant’s arguments filed on 01/27/2022 have been considered but are moot in view of new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
03/22/2022